DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on October 20, 2020 in which claims 1-8 are presented for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  A claim must be drafted as a single sentence; which, begins with a capital letter and ends with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said processing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the text" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the business environment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “it”. Pronoun is not permitted in the claims, only what is being referred by “it” should be set forth in the claim. Appropriate correction is required.

As per claims 2-8, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. Therefore, they are rejected for the same reason set forth in paragraph above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshlag et al. US Publication No. 2014/0173401 in view of Matheson et al. US Publication No. 2014/0164895.

Regarding claim 1, Oshlag et al. disclose “a Spreadsheet template to control of data flow and process for moving and retrieving between at least one source node/device and at least one target node/device in a network environment” by providing a data management system operating within a third-party spreadsheet application environment includes a plurality of template worksheets within the third-party spreadsheet application. The plurality of template worksheets comprise at least a dashboard interface worksheet, and at least one settings interface, generated by at least one processor, comprising at least one worksheet within the third-party spreadsheet application. The at least one settings interface further comprising a plurality of selectable settings options configured to modify at least one parameter of the dashboard interface worksheet, wherein the dashboard interface worksheet comprises a plurality of selectable dashboard options comprising at least one of the following: a choose columns to display option, an insert contact option, a delete contact option, a sort ascending option, a sort descending option, a hide averages option, a hide totals option, an import contacts option, an export contacts option, and/or a clear sorting option (See Oshlag et al. Abstract, Paragraph 0009), said processing comprising: “retrieving at least one metadata definition an at least one processing rule can be retrieved from an import template file by process data interpreter in order to thereby pull/receive a data element from at least one source node/device in an enterprise network environment” (See Oshlag et al. Paragraphs 0010-0011 describing method for managing data within a third-party spreadsheet application environment, comprising: importing, into the third-party spreadsheet application environment, a plurality of template worksheets comprising at least a dashboard interface worksheet, and a plurality of software functions not provided with the third-party spreadsheet application; displaying an add contacts option on at least one template worksheet of the plurality of template worksheets, wherein the add contacts option causes the third-party spreadsheet application to display an add-contacts interface not natively provided by the third-party spreadsheet application; receiving, through the add-contacts interface, contact information for a new contact to be added; and generating a unique identifier based at least partially on a current time and at least a portion of the contact info nation); “retrieving at least one metadata and at least one rule is retrieved from an export template file by process data interpreter for pushing, filtering, and sorting the transformed data into at least one target node/device and/or store in the network environment” (Abstract; Paragraph 0009 describing the dashboard interface worksheet comprises a plurality of selectable dashboard options that are not part of the third-party spreadsheet application, the plurality of selectable dashboard options comprising at least one of the following: a choose columns to display option, an insert contact option, a delete contact option, a sort ascending option, a sort descending option, a hide averages option, a hide totals option, an import contacts option, an export contacts option, a clear sorting option, or any combination thereof). It is noted however, Oshlag et al. did not specifically detail the aspects of “retrieving at least one metadata and at least one rule can be retrieved from a transform template file by process data interpreter in order to thereby covert, cleanse, validate, augment, operate, aggregate, compute, transpose and collate the data element into a data store and/or target node/device to transformed data” as recited in the instant claim 1. On the other hand, Matheson et al. achieved the aforementioned claimed features by providing systems and methods for managing spreadsheet models wherein metadata and rule are retrieved from a transform template file by process data interpreter in order to covert, cleanse, validate, augment, operate, aggregate, compute, transpose and collate the data element into a data store or target node/device (See Matheson et al. Figure 2B; Paragraph 0045 describing the controller 120 receives spreadsheet model 125 (e.g., from the client device 105). The spreadsheet model 125 is provided as input into a spreadsheet analysis module 220. The spreadsheet analysis module 220 also receives template management instructions 127. The spreadsheet analysis module 220 transmits the model and instructions 233 to a model template creation module 235 which transforms the spreadsheet model 125 into a model template based on the management instructions 127. As stated above, these management instructions 127 can be instructions on how to create, coordinate, synchronize, compare, and/or aggregate evaluations associated with the spreadsheet model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the transform mechanism of Matheson et al. into dashboard of Oshlag et al. because they are both directed spreadsheet template control methodologies and are both from the same field of endeavor. Such combination would have enhanced the versatility of Oshlag et al. by allowing it to efficiently manage models in a way that has much of the flexibility of spreadsheet models with the scalability of databases.

As per claim 2, Oshlag et al. disclose “wherein a Spreadsheet based declarative template (See Oshlag et al. Figures 1-11) for import, transform and export task to provide processing instructions for a data interpreters reduce the complexity in moving data between different applications and their interfaces thereby effectively move and share the data (See Oshlag et al. Paragraph 0045) between at least one source node/device and at least one target node/device from diverse systems” (See Oshlag et al. Paragraph 0086 describing a network environment 938 through the use of a communications device 940, which is integral to the computer or remote therefrom. This communications device 940 is operable by and in communication to the other components of the computer 900 through a communications interface 942. Using such an arrangement, the computer 900 may connect with or otherwise communicate with one or more remote computers, such as a remote computer 944, which may be a personal computer, a server, a router, a network personal computer, a peer device, or other common network nodes, and typically includes many or all of the components described above in connection with the computer 900. Using appropriate communication devices 940, e.g., a modem, a network interface or adapter, etc., the computer 900 may operate within and communication through a local area network (LAN) and a wide area network (WAN), but may also include other networks such as a virtual private network (VPN), an office network, an enterprise network, an intranet, the Internet, etc.). 

As per claim 3, Oshlag et al. disclose “wherein using three Spreadsheet templates, import, transform and export to flow data from any source to any target” (See Oshlag et al. Paragraph 0086 describing a network environment 938 through the use of a communications device 940, which is integral to flow data from any source to any target. This communications device 940 is operable by and in communication to the other components of the computer 900 through a communications interface 942. Using such an arrangement, the computer 900 may connect with or otherwise communicate with one or more remote computers, such as a remote computer 944, which may be a personal computer, a server, a router, a network personal computer, a peer device, or other common network nodes, and typically includes many or all of the components described above in connection with the computer 900. Using appropriate communication devices 940, e.g., a modem, a network interface or adapter, etc., the computer 900 may operate within and communication through a local area network (LAN) and a wide area network (WAN), but may also include other networks such as a virtual private network (VPN), an office network, an enterprise network, an intranet, the Internet, etc.).


As per claim 4, Oshlag et al. disclose “wherein using data interpreters that interpret the metadata, rules and instructions in a Cloud based spreadsheet import, transform and export templates to process data elements between different systems to migrate data from one system to another system on a network” (See Oshlag et al. Paragraph 0086 describing a network environment 938 through the use of a communications device 940, which is integral to the Cloud based. This communications device 940 is operable by and in communication to the other components of the computer 900 through a communications interface 942. Using such an arrangement, the computer 900 may connect with or otherwise communicate with one or more remote computers, such as a remote computer 944, which may be a personal computer, a server, a router, a network personal computer, a peer device, or other common network nodes, and typically includes many or all of the components described above in connection with the computer 900. Using appropriate communication devices 940, e.g., a modem, a network interface or adapter, etc., the computer 900 may operate within and communication through a local area network (LAN) and a wide area network (WAN), but may also include other networks such as a virtual private network (VPN), an office network, an enterprise network, an intranet, the Internet, etc.).


See Oshlag et al. Figure 9; Paragraphs 0066, 0076 describing the "Export Contact" button 93 allows the user to export, in a Comma Separated Values (CSV) format or other type of data file format, all the contacts information, including all of the notes. The export contact button's 93 on click event is handled by the "ExportContact" function/macro, which first verifies a user's intent to export this contact in the same way the user's intent to export all contacts was verified. Once this intent is confirmed, the macro will export ALL of the contacts information to a Comma Separated Values (CSV) file). 

As per claim 6, Oshlag et al. disclose “wherein a centralized 360-degree view of analysis from data in various departmental database to produce a dashboard for tracking, analyzing, and monitoring the business environment” (See Oshlag et al. Figures 3-7; Paragraphs 0028-0063 describing a dashboard produced for tracking, analyzing, and monitoring).

As per claim 7, Oshlag et al. disclose “wherein the data interpreters that interprets the definitions and rules in a Cloud based spreadsheet import, transform and export template file to flow data from that at least one source node/device and at least one target node/device in the network environment” (See Oshlag et al. Paragraph 0086 describing a network environment 938 through the use of a communications device 940, which is integral to the flow data from one source node/device and one target node/device in a network environment. This communications device 940 is operable by and in communication to the other components of the computer 900 through a communications interface 942. Using such an arrangement, the computer 900 may connect with or otherwise communicate with one or more remote computers, such as a remote computer 944, which may be a personal computer, a server, a router, a network personal computer, a peer device, or other common network nodes, and typically includes many or all of the components described above in connection with the computer 900. Using appropriate communication devices 940, e.g., a modem, a network interface or adapter, etc., the computer 900 may operate within and communication through a local area network (LAN) and a wide area network (WAN), but may also include other networks such as a virtual private network (VPN), an office network, an enterprise network, an intranet, the Internet, etc.).

As per claim 8, Oshlag et al. disclose “wherein manipulating and/or altering the data flow between the source node and target node in order to make it flexible to move and share data between applications in the network environment” (See Oshlag et al. Paragraph 0045)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 11, 2021